DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 41.  
The replacement drawing sheets filed on 8/8/2022 do not reference 41. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trussell (US 3,396,702) in view of Conover (US 3,368,527).
	Regarding claim 1, Trussell teaches of (Fig. 1) an animal house (Abstract, apparatus for growing livestock), comprising: 
a house body (house 4) in which multiple breeding storeys are provided (growing units 32), 
an air exchange mechanism (fan assembly 16) in communication with each breeding storey is arranged at one end of the house body (arranged at the top of the house body and is in communication with each breading storey), and the air exchange mechanism (16) is divided into air intake managing ends (ends by air inlets 24) and exhaust managing ends (Col. 1 lines 73-75, exhaust air is withdrawn from the towers 30 through the fan 16), 
the exhaust managing ends being arranged on both sides of each air intake managing end respectively (exhaust managing ends is located at the top side of air inlet 24 as seen with arrows 14, and either the left or right sides, depending on which air inlet, of the air inlet as seen by the arrows in the center of house body 4);
an interlayer (Fig. 2, mesh floor 40) arranged at a bottom of each breeding storey (32), each interlayer having multiple parallel fecal ditch branches provided therein (cavity with sloped surfaces 34 in each interlayer);
a hole in communication with each fecal ditch branch formed in the bottom of the respective breeding storey at a top of the fecal ditch branch (mesh floor 40 has holes which are at the top of the fecal ditch branches);
an air duct provided in parallel on both sides of each fecal ditch branch (openings 44 can be air ducts which are provided in parallel on both sides of the top of the fecal ditch branch); and
an environment regulating mechanism (Fig. 2, Col. 5 lines 2-5, water spray 50 regulates the environment by flushing the droppings into the waste trough 36, keeping the fecal ditch branch and growing area clean; Col. 4 lines 14-47, vertically disposed pervious curtains 18 absorb water flowing from the ceiling 10, regulate the temperature, and filter the air) provided in each breeding storey (water spray 50 is in each breeding storey 32 and the curtains 18 are large enough to regulate the environment for each breeding storey), the environment regulating mechanism including an environment regulating chamber (chamber 20 with cooler 22 and curtain 18) having a bottom in communication with the air duct (the entirety of the chamber 20 communicates with air duct 44 via the flow of air), and an environment regulating device (curtain 18) mounted on a side wall of the environment regulating mechanism (curtain 18 is mounted on a side wall of the environment regulating chamber), 
wherein a temperature of air flowing to the environment regulating chamber in the air ducts (44) is adjusted by heat exchange with the fecal ditch branches entering the environment regulating chamber (Fig. 2, the flow of air as seen by the arrows exchanges heat from the fecal ditch branches when it flows upwards and around to the curtains 18, cooling the air down as it reenters the breeding storeys 32), a temperature of air in the environment regulating chamber is adjusted by the environment regulating device (Col. 2 lines 14-47, air would be cooled down when passing through the wet curtains 18), and
the environment regulating device is a wet curtain, an electric heating net, or a heat-preserving rolling curtain (Col. 2 lines 14-47, of the options, curtains 18 are wet curtains when it absorb water flowing thereon from the ceiling 10).
	Trussell does not appear to teach of a multi-storey animal house comprising: a multi-storey house body.
Conover is in the field of animal houses and teaches of a multi-storey animal house comprising: a multi-storey house body (Fig. 7, house 20 has multiple floors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trussell to incorporate the teachings of Conover of a multi-storey animal house comprising: a multi-storey house body in order to house and separate multiple breeding storeys.

Regarding claim 3, Trussell as modified teaches of the claim 1, and wherein (Fig. 1) the air exchange mechanism (16) is a ventilation building (fan assembly 16 forms the ventilation building), the air intake managing end is an air intake chamber (chamber formed by air inlet 24 and the right and left chambers by curtains 18 are an air intake chamber), the exhaust managing end is an exhaust chamber (center of the house body 4 is a chamber for exhaust air), 
one end of the air duct (Fig. 2, 44) is in communication with the air intake chamber (Fig. 1, the opening 44 that faces the outer ends of the house body communicate with the air intake chamber) the other end of the air duct extends into the environment regulating mechanism (Fig. 2, air duct of opening 44 near the water spray 50 extends into the environment regulating mechanism through the holes in the mesh floor 40, such that air can flow through the fecal ditch branch and the opening 44), and an upper portion of one end of the fecal ditch branch is in communication with the exhaust chamber (upper portion of one end of the fecal ditch branch 34 is in communication with the mesh floor 40 and the opening 44, such that it is also in communication with the exhaust chamber in the center of the house body 4).

Regarding claim 4, Trussell as modified teaches of the invention in claim 3 and wherein (Fig. 1) the environment regulating mechanism (Fig. 2, 50) is directly opposite to the air exchange mechanism (16) in the house body (4) (environment regulating mechanism 50 is located at the bottom portion of the house body while the air exchange mechanism in near the top portion).

	Regarding claim 5, Trussell as modified teaches of the invention in claim 4, and wherein the breeding storeys (32) comprise a first breeding storey (top storey 32), a second breeding storey (storey 32 below the first breeding storey), a third breeding storey (storey below the second breeding storey), a fourth breeding storey (storey 32 below the third breeding storey), a first cultivating storey (storey below the fourth breeding storey can be used for cultivating instead of breeding), and a second cultivating storey (storey 32 below the first cultivating storey can be used for cultivating) which are sequentially arranged from top to bottom (arranged from top to bottom).
		 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trussell (US 3,396,702) as modified by Conover (US 3,368,527), as applied to claim 5 above, and further in view of Correa (US 2012/0055414).
Regarding claim 6, Trussell as modified teaches of the claim 5, and wherein an air inlet (24) is formed on a side wall of one end (formed on the side walls of the house body 4), near the ventilation building (near the ventilation at the top of the house body 4), of the air duct (44) at the end of each breeding storey (openings 44 in each breeding storey face the outer ends of the house body 4 where the air inlets are by), and another air inlet (other air inlet 24) is formed on a side wall of each air intake chamber at the end of the house body (an air inlet is by the air intake chamber at the other end of the house body 4). 
Trussell does not appear to teach of an air outlet chamber in communication with the exhaust chamber is provided at the top of the ventilation building and disposed higher than the top of the house body, and multiple exhaust fans are mounted on a side wall of the exhaust chamber facing the house body.
Correa is in the field of animal housing and teaches of (Fig. 11) an air outlet chamber (air outlet chamber formed in exhaust fans 402) in communication with the exhaust chamber (Fig. 2, ceiling plenum 30) is provided at the top of the ventilation building (at the top of the ventilation part of the chicken house 250) and disposed higher than the top of the house body (growth chamber 11) (Fig. 1, disposed higher than the house body 11), and multiple exhaust fans (402) are mounted on a side wall of the exhaust chamber (30) (mounted on the front wall 319 of the exhaust chamber 30) facing the house body (11) (Fig. 11, exhaust fans 402 face the house body 311).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trussell to incorporate the teachings of Correa of an air outlet chamber in communication with the exhaust chamber is provided at the top of the ventilation building and disposed higher than the top of the house body, and multiple exhaust fans are mounted on a side wall of the exhaust chamber facing the house body in order to remove old air and keep a fresh circulation of new air. 

Regarding claim 7, Trussell as modified teaches of the invention in claim 6, and wherein (Fig. 1) a feces outlet (waste trough 36) in communication with the fecal ditch branch (cavity of sloped surfaces 34) is provided in each breeding storey (each storey has a feces outlet 36), the environment regulating mechanism (50) is located on both sides of the feces outlet (located at the upper side of the feces outlet and below the feces outlet in the next storey), and the feces outlets (36) in adjacent storeys (32) are in communication with each other (Col. 4 lines 48-52, each feces outlets 36 in adjacent storeys 32 are in communication with each other due to the vertically disposed waste collecting manifold 38).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trussell (US 3,396,702) as modified by Conover (US 3,368,527) and Correa (US 2012/0055414), as applied to claim 7 above, and further in view of Mackin et al. (US 5,666,905), hereinafter Mackin. 
Regarding claim 8, Trussell as modified teaches of the invention in claim 7, but does not appear to teach of wherein a composting storey is provided under the breeding storey, a feces collecting tank is provided under the composting storey, the composting storey has a for-sale layer and a processing layer located below the for-sale layer, the for-sale layer is provided with a tilted main fecal ditch whose lower end is in communication with the feces collecting tank at a lower end, and the feces outlets of storeys above the for-sale layer are all in communication with the top of the main fecal ditch.
Mackin is in the field of animal housing and teaches of wherein (Fig. 2) a composting storey (bottom storey with manure deposition areas 28) (Col. 1 lines 7-12, invention uses the animal waste for compost) is provided under the breeding storey (under the breeding storey with walls 14), a feces collecting tank (Fig. 10, waste water storage pit 68) is provided under the composting storey (Fig. 10, under the composting storey), the composting storey has a for-sale layer (upper portion of composting storey) and a processing layer located below the for-sale layer (bottom portion of the compositing storey), the for-sale layer is provided with a tilted main fecal ditch (Fig. 9, floor 20 has a tilted drain line 58 to the composting storey) whose lower end is in communication with the feces collecting tank at a lower end (Col. 4 lines 52-58, the drain line 58 is connected to the feces collecting tank 68), and the feces outlets of storeys (stalls 44) (Fig. 4, Col. 4 lines 52-58, waterers 52 of each stall carry waste water into the waste storage pit 68) above the for-sale layer (waterers are above the for-sale layer) are all in communication with the top of the main fecal ditch (all communicates with the top of the main fecal ditch 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trussell to incorporate the teachings of Mackin wherein a composting storey is provided under the breeding storey, a feces collecting tank is provided under the composting storey, the composting storey has a for-sale layer and a processing layer located below the for-sale layer, the for-sale layer is provided with a tilted main fecal ditch whose lower end is in communication with the feces collecting tank at a lower end, and the feces outlets of storeys above the for-sale layer are all in communication with the top of the main fecal ditch in order to recycle and use the animal droppings for compost for further economical use as motivated by Mackin in Col. 1 lines 7-12.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trussell (US 3,396,702) as modified by Conover (US 3,368,527) Correa (US 2012/0055414), and Mackin (US 5,666,905), as applied to claim 7 above, and further in view of Schuppner (US 2,197,160). 
Regarding claim 9, Trussel as modified teaches of the invention in claim 8, but does not appear to teach of wherein a deodorizing mechanism and multiple composting chambers are arranged in the composting storey.
Schuppner is in the field of animal housing and teaches of a deodorizing mechanism (Fig. 5, cylindrical deodorant distributor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trussel to incorporate the teachings of Schuppner of a deodorizing mechanism in order to lessen the smell of animal droppings and make it more comfortable for the animals and users to be in the house body. 
Mackin is in the field of animal housing and teaches of multiple composting chambers (manure disposition areas 28) are arranged in the composting storey (storey with manure disposition areas 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trussell to incorporate the teachings of Mackin of multiple composting chambers are arranged in the composting storey in order to accommodate multiple storeys of animal waste. 

Claims 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trussell (US 3,396,702) as modified by Conover (US 3,368,527) Correa (US 2012/0055414), Mackin (US 5,666,905), and Schuppner (US 2,197,160), as applied to claims 1-9 above, and further in view of Finco (WO 2016/169998). 
Regarding claims 10, and 12-18, Trussell does not appear to teach of wherein a corridor is provided outside each storey of the house body, an external staircase for connecting the corridors of the all storeys is provided outside the house body, and a lighting window is provided in a wall of the house body. 
Finco is in the field of animal housing and teaches of (Fig. 1) wherein a corridor (passageway 16) is provided outside each storey of the house body (outside of each storey of the multistory batteries 14), an external staircase for connecting the corridors of the all storeys is provided outside the house body (p. 3 lines 21-23, the structure of the machine 10 is conveniently provided with stairs (not shown) for reaching the upper floor, which can be mounted directly on the supporting structure 11), and a lighting window is provided in a wall of the house body (p. 4 lines 4-7, air exit ports 25 installed on the external walls 19 consist of windows, which Examiner notes light can shine through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trussell to incorporate the teachings of Finco of wherein a corridor is provided outside each storey of the house body, an external staircase for connecting the corridors of the all storeys is provided outside the house body, and a lighting window is provided in a wall of the house body in order to reach the other storeys and to provide lighting for the animal and people inside to see. 

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that Trussell does not teach of any system in which a temperature of air flowing to the environment regulating chamber in the air ducts is adjusted by heat exchange with the fecal ditch branches entering the environment regulating chamber, and a temperature of air in the environment regulating chamber is adjusted by the environment regulating device and that the applied references also do not contemplate any the environment regulating device that is a wet curtain, an electric heating net, or a heat-preserving rolling curtain, as claimed. The Examiner respectfully disagrees. 
As recited in the rejection above, Trussell teaches of wherein a temperature of air flowing to the environment regulating chamber in the air ducts (44) is adjusted by heat exchange with the fecal ditch branches entering the environment regulating chamber (Fig. 2, the flow of air as seen by the arrows exchanges heat from the fecal ditch branches when it flows upwards and around to the curtains 18, cooling the air down as it reenters the breeding storeys 32), a temperature of air in the environment regulating chamber is adjusted by the environment regulating device (Col. 2 lines 14-47, air would be cooled down when passing through the wet curtains 18), and
the environment regulating device is a wet curtain, an electric heating net, or a heat-preserving rolling curtain (Col. 2 lines 14-47, of the options, curtains 18 are wet curtains when it absorbs water flowing thereon from the ceiling 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647